Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 1 of 22 PageID: 28




                                       REDACTED

        REDACTED                          REDACTED
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 2 of 22 PageID: 29




           ii you are unable to answer any question because of a lack of information available to you, speeiry the
   reason the information is not available to you. If a question asks that you identify a document, it will be
   sufficient to furnish true and legible copies. Where a question asks that you "identify all persons," provide the
   name, address and telephone number of the person.

           If you need more space to provide a full answer, attach supplementary pages, identifying the
   continuation of the answer with the number of the applicable question.

           DEFINITIONS:
          "Claimant" shall refer to the person or persons on whose behalf the Notice of Claim has been filed with
   the (Name of Township).
           "Documen►s" shall refer to any written, photographic or electronic representation, and any copy thereof,
   including, but not limited to, computer tapes and/or disks, videotapes and other material relating to the subject
   matter of the claim.

           "Person" shall include in its meaning a partnership, joint venture, corporation, association, tnist or any
   other kind of entity,. as well as a natural person.
          "Public Entity" shall refer to the (Name of Township) along with any agent, official or employee of the
   (Name of Townshiptagainst whom a claim is asserted by the Claimant.

         NOTE that the questions are divided into sections relating to the claimant, the claim, property
   damage, personal injury and the basis for the claim against the public entity or a public employee.

         If the claim involves only. property damage, then the portion on personal injuries need not be
   answered. Just enter as the answer to Question 17 "No personal injuries claimed."

          If the claim involves no property damage, then the portion on property damage need not be
   answered. Just enter as the answer to Question 16 "No property damage claimed."




                                                           2
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 3 of 22 PageID: 30




                      REDACTED




                    REDACTED
                    REDACTED
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 4 of 22 PageID: 31




                              INFORMATION ON ALL CLAIMS

         3.       Provide the exact date, time and place of the incident forming the basis of the claim
                  and the weather conditions prevailing at the time.


                 On May 1, 2018, inside the Holmdel Township Police Department, Dr. Tramaglini was unlawfully photographed and
                 thereafter the photograph was publicly disseminated.




         4.       Provide the Claimant's complete version of the events that form the basis of the claim.


                     On May 1, 2018, officers and or agents of theilotmdel Township Police Department unlawfully took Dr,
                     Tramaglini's photograph and distributed and disseminated the "mug shot" to third parties, including the media,
                     with the intent to harm Dr. Tramaglini, The Holmdel Township Police Department was not authorized to
                     photograph Dr. Tramaglini by Operation of New Jersey law. See: N.J.S.A. 511-15; State v. Conners, 129 N.J.
                     Super. 476, 481 (App. Div. 1974); State v. Kenison, 248 N.J. Super. 189, 209 (Law. Div. 1990), affd sub nom.
                     State v. Kenison, 248 N.J. Super. 126 (App. Div. 1991); & Oberg v. Dep't of Law & Public Safety, 41 N.J. Super
                     256, (J. & D.R.Ct. 1956).




         5.      List any and all individuals who were witnesses to or who have knowledge of the facts
                 of the incident which gave rise to the claim. Provide the full name and address of each
                 individual.

       The exact Holmdel Township Police Department officers and support staff working on or about May 1, 2018 are
       currently unknown, but inclticleftPatrolman Jonathait,C. Martin Dr. Tramaglini reserves his rights with respect to
       other individuals to be identified in the future.
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 5 of 22 PageID: 32




   6.   Identify all public entities or public employees [by name and position] alleged to have caused
        the injury or property damage and specify as to each public entity or employee the exact
        nature of the act or omission alleged to have caused the injury or property damage.


                  Holmdel Township Police Department. 4 Crawfords Corner Road, Holmdel, New Jersey, 07733.

                  Holmdel Township Patrolman Jonathan C. Martin.

                  Dr Tramaglini reserves his rights with respect to other individuals to be identified in the future.




   7.    If you claim that the injury or property damage was caused by a dangerous condition of
         property under the control of the public entity, specify the nature of the alleged dangerous
         condition and the manner in which you claim the condition caused the injury.




                                 N/A




   8.   If you allege a dangerous condition of public property, state the specific basis on which you
         claim that the public entity was responsible for the condition and the specific basis and date
         on which you claim that the public entity was given notice of the alleged dangerous
         condition. Statements such as "should have known" and "common knowledge" are
         insufficient.




                                        N/A




                                                             5
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 6 of 22 PageID: 33




  9,    if you or any other party or witness consumed any alcoholic beverages, drugs or medications
        within twelve (12) hours before the incident forming the basis of the Claim, identify the
        person consuming the same and for each person (a) what was consumed (b) the quantity
        thereof (c) where consumed (d) the names and addresses of all persons present.




                              N/A




  10.   If you have received any money or thing of value for your injuries or damages from any
        person, firm or corporation, state the amounts received, the dates, names and addresses of the
        payors. Specifically list any policies of insurance, including policy number and claim number,
        from which benefits have been paid to you or to any person on your behalf, including doctors,
        hospitals or any person repairing damage to property.




                               None at this time.




                                                    6
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 7 of 22 PageID: 34




   11.   If any photographs, sketches, charts or maps were made with respect to anything which is the
         subject matter of the claim, state the date thereof, the names and addresses of the persons
         making the same and of the persons who have present possession thereof. Attach copies of any
         photographs, sketches, charts or maps,



                                    See attached Exhibit A, Holmdel Township Police Department Arrest Report
                                    containing the unlawfully captured mug shot.




   12.   If you or any of the parties to this action or any of the witnesses made any statements or
         admissions, set forth what was said; by whom said; date and place where said; and in whose
         presence, giving names and addresses of any persons having knowledge thereof




                                   See Response to Question 11 above This official document from the Holmdel Township
                                   Police Department represents an admission to the act of unlawfully photographing Dr.
                                   Tramaglini.




   13.   State the total amount of your claim and the basis on which you calculate the amount claimed.



                     The amount claimed is estimated to be in excess of S1 million, which includes, but is not limited to, the
                     reasonable financial loss of income, harm to reputation, emotional distress, invasion of privacy, and intrusion on
                     seclusion.




   14, Provide copies of all documents, memoranda, correspondence, reports [including police
       reports], etc. which discuss, mention or pertain to the subject matter of this claim.




                                           See attached Exhibits A-B,




                                                           7
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 8 of 22 PageID: 35




   15.   Provide the names and addresses of all persons or entities against whom claims have been made
         for injuries or damages arising out of the incident forming the basis of this claim and give the
         basis for the claim against each.




                                       None at this time.




                                                            8
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 9 of 22 PageID: 36




                             PROPERTY DAMAGE CLAIMS

   16.   If your claim is for property damage, attach a description of the property damage and an
         estimate of the costs of repair. If your claim does not involve any claiM for property damage,
         enter "None".




                                  Unknown at this time.




   If your claim is for property damage only, initial here and proceed directly to page
                15 and sign the Certification.




                                               Initials




                                                          9
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 10 of 22 PageID: 37




                                        PERSONAL INJURY CLAIMS

    17.       Was any complaint made to the public entity or to any official or employee of the public
              entity. State the time and place of the complaint and the person or persons to whom the
              complaint was made.


                The Holmdel Township Municipal Prosecutor was advised of the unlawfully taken mug shot,
                as were certain members of the Holmdel Township Police Department.




    18.        Describe in detail the nature, extent and duration of any and all injuries.



           The injury began on May 1, 2018, and continues to date. Claimant has been injured In
           numerous ways, including, but is not limited to, the reasonable financial loss of income,
           harm to reputation, emotional distress, invasion of privacy, and intrusion on seclusion.




    19.        Describe in detail any injury or condition claimed to be permanent.


                                                    See Response to Question 18.




                                                            It)
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 11 of 22 PageID: 38




  20.      If confined to any hospitals, state name and address of each and the dates of admission
           and discharge. Include all hospital admissions prior to and subsequent to the alleged
           injury and give the reason for each admission.

                                                 N/A




  21.       If x-rays were taken, state (a) the address of the place where each was taken (b) the name
            and address of the person who took them (c) the date when each was taken (d) what each
            disclosed (e) where and in whose possession they now are. Include all x-rays, whether
            prior to or subsequent to the alleged injury forming the basis of the claim.



                                                       N/A




  22.       If treated by doctors, including psychiatrists or psychologists, state (a) the name and
            present address of each doctor (b) the dates and places where treatments were received
            (c) the nature of the treatment (d) the date of last treatment or, if treatments are
            continuing, the schedule of continuing treatments. Provide true copies of all written
            reports rendered to you or about you by any doctors whom you propose to have testify on
            your behalf.




                     After the execution of a confidentiality stipulation and order, details surrounding
                     medical treatment, as relevant or appropriate, will be provided at a future date.




                                                       11
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 12 of 22 PageID: 39




   23. If you have any physical. impairment which you allege is caused by the injury forming the basis
       of your claim and which is affecting your ordinary movements, hearing or sight, state in detail
       the nature and extent of the impairment and what corrective appliances, support or device you
       use to overcome or alleviate the impairment.




                              See Response to Question 18.




   24. If you claim that a previous injury has been aggravated or exacerbated, describe the injury and
       give the name and present address of each doctor who treated you for the
       condition, the period during which treatment was received and the cause of the
       previous injury. Specifically list any impairment, including use of eyeglasses,
       hearing aid or similar device, which existed at the time of the injury forming the
       basis of the claim.



                           See Response to Question 18.




                                                                                     •




                                                      12
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 13 of 22 PageID: 40




   25. If any treatments, operation or other form of surgery in the future has been recommended to
       alleviate any injury or condition resulting from the incident which forms the basis of the claim,
       state in detail (a) the nature and extent of the treatment, operation or surgery (b) the purpose
       thereof and the results anticipated or expected (c) the name and address of the doctor who
       recommended. the treatments; operation           or surgery (d) the name and address of the doctor
       who will administer or perform the same (e) the estimated medical expenSes to be incurred (f)
       the estimated length of time of treatments, operation or surgery, period of hospitalization and
       period of        convalescence (g) all other losses or expenditures anticipated as a result of the
       treatments, opetation or surgery (h) whether it is your intention to undergo the treatments,
       operation or surgery and the approximate date.



                          None at this time, Dr. Tramaglini reserves the right to supplement this response as necessary or
                          appropriate in the future.




   26. Itemize 'any and all expenses incurred tin• hospitals, doctors, nurses, x-rays,
       medicines, care and appliances and indicate which expenses were paid by any
       coverage.

               To be determined.




                                                           13
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 14 of 22 PageID: 41




   27. If employed at the time of the alleged injury forming the basis of the claim state (a) the name
       and address of the employer (b) position held and the nature of the work performed (c) average
       weekly wages for the year prior to the injury (d) period of time lost from employment, giving
       dates (e) amount of wages lost, if any. List any sources of income continuation or replacement,
       including, but not limited to, worker's compensation, disability income, social security and
       income continuation insurance.
            Dr. Tramaglinl worked as the Superintendent of Schools for the Kenilworth Board of Education. Dr. Tramaglini earned
            approximately $147,500 per year. and was eligible to earn a bonus. The complete impact of the unlawfully taken photograph is
            unknown at this time. The address for Dr. Tramaglini's employer was:
                 Kenilworth Board of Education
                 426 Boulevard
                 Kenilworth. New Jersey 07033

          Dr. Tramaglini also worked as a part time lecturer for the Department of Educational Theory, Policy and Administration. Graduate
          School of Education, Rutgers, The State University of New Jersey. Dr. Tramaglini earned approximately $5,658 per semester. The
          complete impact of the unlawfully taken photograph is unknown at this time. The address for Or. Tramagiini's employer was;

                 Rutgers, The State University of New Jersey
                 10 Seminary Place
                 New Brunswick. New Jersey 08901
   28. 11 other loss of income, profit or earnings is claimed, state (a) total amount of the loss (b) give a
       complete detailed computation of the loss (c) the nature and dates of loss.


                              To be determined.




                                                                   14
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 15 of 22 PageID: 42




           29. If you are claiming lost wages state (a) the date that the employment began (b) the name
           and address of the employer (c) the position held and the nature of the work performed (d)
           the average weekly wages. Attach copies of pay stubs or other complete payroll record for all
           wages received during the past year.

            Dr. Tramaglini has been employed as the Superintendent of Schools for the
            Kenilworth Board of Education from February 2016 to September 2018. Dr. Tramaglini
            was employed by the Department of Educational Theory, Policy and Administration,
            Graduate School of Education, Rutgers, The State University of New Jersey from
            September 2008 to December 2017. See also Response to Question 27.




   DOCUMENT REQUEST: Produce all documents identified in your answers to the
                     above questions.



                                           CERTIFICATION

        I hereby certify that the information provided is the truth and is the lull and complete response

   to the questions, to the best of my knowledge.




                                                                Dated:
                    ignature of t n ant




                                                          15
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 16 of 22 PageID: 43




                                 EXHIBIT A
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 17 of 22 PageID: 44




REDACTED
REDACTED



                                       REDACTED
                                       REDACTED
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 18 of 22 PageID: 45




                         REDACTED
                         REDACTED
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 19 of 22 PageID: 46




                                  EXHIBIT B
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 20 of 22 PageID: 47




           REDACTED                                        REDACTED

REDACTED       REDACTED                        REDACTED         REDACTED
           REDACTED                                       REDACTED
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 21 of 22 PageID: 48




                               REDACTED
                               REDACTED
                   REDACTED           REDAC TED
                                      REDACTED


                                REDACTED
                                REDACTED
Case 3:19-cv-11915-AET-DEA Document 2 Filed 04/30/19 Page 22 of 22 PageID: 49




                     REDACTED




                    REDACTED
